Name: 95/42/EC: Council Decision of 23 January 1995 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1995-03-07

 Avis juridique important|31995D004295/42/EC: Council Decision of 23 January 1995 appointing an alternate member of the Committee of the Regions Official Journal L 050 , 07/03/1995 P. 0033 - 0033COUNCIL DECISION of 23 January 1995 appointing an alternate member of the Committee of the Regions (95/42/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat for an alternate member of the Committee has become vacant following the resignation of Mr Van Thijn, which was brought to the Council's attention on 20 December 1994; Having regard to the proposal from the Netherlands Government, HAS DECIDED AS FOLLOWS: Sole Article Mr E. F. L. Peer is hereby appointed an alternate member of the Committee of the Regions in place of Mr Van Thijn for the remainder of his term of office, which expires on 25 January 1998. Done at Brussels, 23 January 1995. For the Council The President A. JUPPÃ  (1) OJ No L 31, 4. 2. 1994, p. 29.